Citation Nr: 0330781	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-11 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a bilateral knee injury with degenerative joint 
disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a back injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  

In a January 1981 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for a bilateral knee 
disorder.  The veteran was notified of that decision and did 
not appeal, and the January 1981 decision is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1980).  In 
an August 1997 decision the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a bilateral knee disorder.  The 
veteran was notified of the August 1997 decision and did not 
appeal, and that decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1997).

In an October 1999 rating decision the RO found that new and 
material evidence had been submitted, and reopened the claim 
for service connection for a bilateral knee disorder.  The 
RO then denied service connection on a de novo basis.  
Although the veteran submitted a statement pertaining to 
that claim to the RO in December 1999, that statement cannot 
be construed as a notice of disagreement because the veteran 
did not express any desire for appellate review of the 
decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000), 
rev'd on appeal, 289 F.3d 1309, 1314 (Fed. Cir. 2002), 
remanded No. 99-106 (U.S. Vet. App. Jan. 24, 2003)(per 
curium); 38 C.F.R. § 20.201 (1999).  The October 1999 
decision is, therefore, also final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The RO again denied service connection for the residuals of 
a bilateral knee injury in September 2000.  The veteran 
submitted a statement to the RO in November 2000 in which he 
requested that the claim be reopened.  That statement cannot 
be construed as a notice of disagreement because he did not 
express any desire for appellate review of the decision.  
Gallegos, 289 F.3d at 1314; 38 C.F.R. § 20.201 (2000).  The 
September 2000 decision is, therefore, also final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).

In an August 2001 rating decision the RO denied service 
connection for the residuals of a bilateral knee injury with 
degenerative joint disease, without determining whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  The veteran perfected an appeal of 
the August 2001 decision, which is currently before the 
Board of Veterans' Appeals (Board).  Regardless of the RO's 
disposition of the November 2000 request to reopen, however, 
the Board is precluded from considering the substantive 
merits of the claim for service connection in the absence of 
a finding by the Board that new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  The Board finds, therefore, that the 
proper issue on appeal is as shown on the title page.

In the September 2000 rating decision the RO also denied 
entitlement to service connection for hepatitis C by finding 
that the claim was not well grounded.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), which was enacted in November 2000, 
eliminated the concept of a well grounded claim and required 
the RO to re-adjudicate any claim denied since July 1999 
based on the claim not being well grounded.  In the August 
2001 rating decision the RO re-adjudicated the claim for 
service connection for hepatitis C, and denied service 
connection based on its substantive merits.  The veteran 
also perfected an appeal of that decision.  The issue of 
entitlement to service connection for hepatitis C will be 
addressed in the remand portion of this decision.

In the August 1997 decision the RO also denied entitlement 
to a compensable disability rating for the residuals of a 
back injury.  The veteran perfected an appeal of that 
decision.  In the context of his appeal, in an August 1999 
rating decision the RO increased the rating from zero to 
10 percent.  The veteran has not withdrawn his appeal of the 
assigned rating, and contends that a rating in excess of 
10 percent is warranted.  The Board finds, therefore, that 
the issue of entitlement to an increased rating for the back 
disability remains in contention.  The issue of the 
veteran's entitlement to a disability rating in excess of 
10 percent will also be addressed in the remand portion of 
this decision.

The Board notes that in the August 1997 rating decision the 
RO also denied entitlement to service connection for post-
traumatic stress disorder (PTSD), and the veteran included 
that in his appeal of the August 1997 decision.  In a July 
2002 rating decision, however, the RO granted service 
connection for PTSD, and the Board finds that that issue is 
no longer within its jurisdiction.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a bilateral knee injury in September 2000, and 
that decision became final in the absence of an appeal.

2.  The evidence received subsequent to the September 2000 
decision is cumulative and redundant of the evidence 
previously of record and is not, therefore, new evidence.  


CONCLUSION OF LAW

The September 2000 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
bilateral knee injury is final, new and material evidence 
has not been submitted, and the claim is not reopened.  
38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1103 (2000); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed bilateral 
knee disorder was caused by a knee injury that occurred 
during service.

I.  Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that those 
provisions of the laws and regulation apply to the veteran's 
claim.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The Board further finds that development of the 
issue on appeal has proceeded in accordance with the laws 
and regulation.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The laws and regulation pertaining to VA's duties to the 
veteran have left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before VA is required to fulfill the duty to assist and to 
evaluate the substantive merits of that claim.  If the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA is required, however, to notify him of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  For claims filed on or after August 
29, 2001, VA also has a duty to assist him in obtaining 
existing evidence that may be found to be new and material.  
If VA determines that new and material evidence has been 
submitted, VA is obligated to inform the veteran of the 
evidence needed to establish service connection for the 
claimed disorder and to fully assist him in obtaining any 
relevant evidence.  38 U.S.C.A. § 5103(f) (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).

Duty to Notify

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request the veteran to provide 
any evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 2001 by informing him of 
the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence 
that he was required to submit, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the February 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year 
in which to submit the requested evidence.  

In the February 2001 notice the RO also informed the 
veteran, however, that he had up to one year following the 
notice to submit such evidence.  Although the claim was 
adjudicated in August 2001, less than one year following the 
date of the notice, that decision has not become final due 
to the veteran's appeal of the decision.  Additional 
evidence was added to the claims file subsequent to the 
August 2001 decision, and more than one year following the 
February 2001 notice.  In a July 2003 statement the veteran 
reported having no additional evidence to submit.  More than 
one year has expired since the veteran was notified of the 
evidence needed to substantiate his claim in February 2001.  
The Board finds, therefore, that he has not been prejudiced 
by the reference in the February 2001 notice to the 60-day 
response period.  

The RO provided the veteran a statement of the case in March 
2002, in which the RO informed the veteran of the regulatory 
requirements for establishing service connection for the 
claimed disability and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform the veteran of the 
evidence that could be considered new and material, and the 
evidence needed to substantiate his claim for service 
connection for the claimed disability.

Duty to Assist

As will be found below, the Board has determined that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for the residuals 
of a bilateral knee injury.  Because the veteran's claim was 
submitted prior to August 29, 2001, in the absence of a 
finding that new and material evidence has been submitted VA 
does not have a duty to assist him in obtaining evidence in 
support of his claim.  38 C.F.R. § 3.159(c) (2003).

II.  Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  New evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its rating decision."  Elkins v. West, 12 
Vet. App. 209, 214 (1999), rev'd on other grounds, 229 F.3d 
1369 (Fed. Cir. 2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curium).  In addition, all of the evidence 
received since the last final disallowance shall be 
considered in making the determination.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable 
possibility of substantiating the claim.  Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2002)).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim was initiated prior to August 
2001, his claim will be adjudicated by applying the law 
previously in effect.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

III.  Analysis

In the September 2000 decision in which the RO most recently 
finally denied entitlement to service connection for the 
residuals of a bilateral knee injury, the RO based the 
denial on a finding that there was no evidence linking the 
veteran's degenerative joint disease in the knees to a 
disease or injury that occurred in service or within one 
year of separation from service.  The relevant evidence of 
record at that time consisted of the veteran's service 
medical records; post-service VA and private medical 
records; a VA examination report; and statements of the 
veteran.  

The service medical records disclose that during a February 
1970 pre-induction examination the veteran complained of 
knee pain.  Examination of the lower extremities revealed no 
abnormalities.  He apparently injured both knees in a fall 
in April 1971, which is not otherwise described, and an X-
ray study at that time showed no abnormalities.  He again 
injured both knees by falling off a bunker in August 1971.  
Examination then showed that he had very little range of 
motion in the knees, and that he moved his legs with his 
hands.  There was, however, no objective evidence of 
external trauma, edema, limitation of motion, or fracture.  
An X-ray study was again normal, and his complaints were 
assessed as traumatic arthralgia.  He was put on crutches 
for five days, after which the condition had improved.  
Examination on separation from service in December 1971 
showed no abnormalities in the lower extremities.

The veteran initially claimed entitlement to service 
connection for the residuals of the in-service knee injury 
in August 1980.  He then submitted an accident report in 
which he described the knee injury that occurred while in 
service.  A VA examination in December 1980, including X-
rays, showed both knees to be normal.

In his December 1999 request to reopen the previously denied 
claim, the veteran stated that he then had degenerative 
joint disease in the knees.  He contended that the 
degenerative joint disease was caused by the in-service knee 
injury, in that that was the only time he injured his knees.  
With the December 1999 claim he submitted the report of a 
private X-ray study of the knees showing degenerative 
changes of the left patella, and the report of a VA X-ray 
study revealing minor patellofemoral degenerative joint 
disease in both knees.  VA treatment records beginning in 
February 1999 show multiple reports of bilateral knee pain, 
with no etiology for the complaints being given.  A December 
1999 VA treatment record indicated that he had asserted that 
the degenerative changes were due to a fall he experienced 
in service.  The VA physician did not make any findings 
regarding the etiology of the knee disorder.  

In his November 2000 request to reopen the previously denied 
claim the veteran reported having received recent treatment 
for his knees at the VA outpatient clinic in Austin, Texas, 
and that he had a medical opinion showing that the currently 
diagnosed arthritis of the knees was related to the injury 
he incurred in service.  Although the RO informed him in 
February 2001 that evidence of a nexus to service was 
necessary to substantiate his claim, he did not submit a 
copy of the claimed medical opinion.  

The veteran asked the RO to obtain the VA treatment records 
in support of his claim.  The RO obtained those records, 
which show ongoing treatment for knee pain, as well as other 
impairments, but do not document a nexus between the knee 
disability and an in-service disease or injury.  An October 
2000 VA treatment record indicates that the veteran 
complained of knee pain, and that he reported having injured 
both knees while in service.  The medical care provider did 
not, however, provide a medical opinion regarding the 
etiology of the degenerative joint disease in the knees.

In his April 2002 substantive appeal the veteran again 
asserted that his knee disability was caused by the injury 
he incurred in service, in that he had no other injuries to 
his knees.

The RO provided the veteran a VA medical examination in 
August 2002.  Although the examiner did not have access to 
the claims file, the examiner noted that the RO's request 
for the examination included a summary of the medical 
evidence of record, including the service medical records.  
An X-ray study was then negative for degenerative arthritis, 
although there were bony spurs on the patella, and the 
physical examination was normal.  The examiner did not find 
evidence of a current knee disorder and did not, therefore, 
provide an opinion regarding the etiology of the claimed 
disorder.

The veteran provided testimony at a hearing before the 
undersigned in May 2003.  In the hearing he described the 
in-service injury to his knees, which was also described in 
the October 1980 accident report.  He also reported having 
pain in the knees following his separation from service, 
which was also previously documented in his multiple claims 
for service connection for the knee disorder and his VA 
treatment records.

In summary, the evidence received subsequent to the 
September 2000 decision shows treatment for bilateral knee 
pain, with no evidence being presented regarding an 
etiological relationship between the knee pain and the in-
service injury.  Medical treatment records created years 
after service that do not indicate that the disorder is 
related to service cannot constitute new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The 
evidence of record prior to the September 2000 decision 
showed that the veteran had degenerative joint disease in 
the knees, and the evidence of treatment for that disorder 
after September 2000 is cumulative and redundant of the 
evidence previously considered.  The evidence is not, 
therefore, "new."  Because the evidence is not "new," the 
Board need not consider whether the evidence is material.  
See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 (1999) 
(if the Board finds that newly presented evidence is 
cumulative of evidence previously considered, the analysis 
should end there).  Because new and material evidence has 
not been submitted, the claim of entitlement to service 
connection for the residuals of a bilateral knee injury is 
not reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a bilateral knee injury with 
degenerative joint disease is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for hepatitis C, and an increased rating for the 
residuals of a low back injury.  Additional development is 
necessary before the Board may decide these claims.

As previously stated, there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
on November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  The VCAA applies 
to any claim filed on or after the date of enactment, or 
filed before the date of enactment and still pending before 
VA on that date.  Dyment, 287 F.3d at 1377.  Although the 
veteran's claim for an increased rating for the low back 
disability was filed prior to November 2000, that claim was 
still pending before VA on the date of enactment of the 
VCAA.  The VCAA is, therefore, applicable to the claim for 
an increased rating.  The veteran has not, however, been 
provided notice of the evidence required to substantiate his 
claim, the information and/or evidence that he is required 
to submit, or the evidence that VA will obtain on his 
behalf.  Quartuccio, 16 Vet. App. at 187.  

In addition to the above development, the Board notes that 
the rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. Part 4).  
Because the veteran's appeal was initiated prior to the 
change in the regulation, he is entitled to the application 
of the version more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  He has not, however, been provided 
the revised rating criteria in a supplemental statement of 
the case, nor has the RO considered the revised criteria in 
determining whether a rating in excess of 10 percent is 
warranted.  Remand of this issue is required, therefore, in 
order for VA to fulfill the duty to inform the veteran of 
the evidence needed to substantiate his claim and for 
consideration of the revised rating criteria.

The veteran contends that the hepatitis C, which was 
initially diagnosed in 1999, was caused by his exposure to 
other soldier's blood while in service, in that he assisted 
in the transportation of the wounded.  VA has not, however, 
obtained a medical opinion regarding the etiology of the 
hepatitis C, including any nexus to service.  The Board 
finds, therefore, that additional development of this issue 
is required.

Accordingly, these issues are REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that any notification and 
development actions required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives are 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and 
private, who treated the veteran for a 
low back disability or hepatitis since 
October 2002.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should afford the veteran a 
VA orthopedic examination in order to 
document the current severity of his low 
back disability.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, such as X-ray studies, that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should examine the 
veteran's back and provide a diagnosis 
for any pathology found.  The examiner 
should also document all current 
complaints, functional limitations, and 
pertinent clinical findings associated 
with the low back disability.  
Specifically, the examiner should 
document the range of motion of the 
spine, including any limitation of 
motion due to pain, and specify whether 
any limitation of motion is slight, 
moderate, or severe.  

The examiner should also describe any 
evidence of muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis; loss of lateral spine motion 
in the standing position; listing of the 
spine to one side; positive or negative 
Goldthwaite's sign; limitation of 
forward bending in the standing 
position; osteoarthritic changes or 
narrowing or irregularity of joint 
spaces; or any abnormal mobility on 
forced motion.  The examiner should also 
provide an opinion on whether any 
complaints of pain are supported by 
objective evidence of adequate pathology 
and evidenced by visible behavior.  

4.  The RO should also provide the 
veteran a VA medical examination in 
order to obtain an opinion regarding the 
etiology of hepatitis C.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct an 
examination and, based on review of the 
medical evidence of record and sound 
medical principles, provide an opinion 
on whether hepatitis C is at least as 
likely as not (probability of 50 percent 
or greater) etiologically related to any 
incident of military service.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues 
remaining on appeal.  In re-adjudicating 
the claim for an increased rating for 
the low back disability, the RO should 
consider both the original and revised 
versions of the Rating Schedule 
pertaining to the spine.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                     
______________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



